Case 2:20-cv-08030-SDW-LDW Document 42 Filed 10/27/20 Page 1 of 2 PageID: 526




    KRAEMER BURNS, P.A.
    David L. Menzel, Esq.
    675 Morris Avenue
    Springfield, NJ 07081
    Tel#: 973-912-8700/Fax#: 973-912-8602
    dmenzel@kraemerburns.com
    Attorneys for Defendants, Cool Clouds Distribution, Inc., Umais Abubaker
    and Shahid Shaikh

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

   RUTH LARA, individually and as Guardian of          CASE NO. 2:20-cv-08030-SDW-LDW
   her minor child J.S., on behalf of themselves and
   on behalf of those similarly situated,

                             Plaintiffs,
                                                              CONSENT ORDER
   V.                                                    EXTENDING TIME TO ANSWER
                                                        SECOND AMENDED COMPLAINT
   PUFF BAR, NICK MINAS, PATRICK BELTRAN,
   COOL CLOUDS DISTRIBUTION, INC., UMAIS
   ABUBAKER and SHAHID SHAIKH,

                            Defendants.


          THIS MATTER being opened to the Court by Kraemer Burns, P.A., Attorneys for

   Defendants,   Cool Clouds Distribution, Inc., Umais Abubaker and Shahid              Shaikh,

   ("Defendants"), by way of Consent Order extending the time for Defendants, Cool Clouds

   Distribution, Inc., Umais Abubaker and Shahid Shaikh, to file an Answer to the Second

   Amended Complaint, and whereas Plaintiff's counsel consents to such an extension of time, and

   for good cause shown,

                        28th day of October, 2020,
          IT IS on this __

          ORDERED, as follows:

          l.     The date by which Defendants, Cool Clouds Distribution, Inc., Umais Abubaker

   and Shahid Shaikh must file Answer to the Second Amended Complaint be and is hereby

   extended to November 10, 2020.



                                               HONORABLE LEDA DUNN WETTRE
                                               United States Magistrate Judge
Case 2:20-cv-08030-SDW-LDW Document 42 Filed 10/27/20 Page 2 of 2 PageID: 527




    We hereby consent to the form and entry of this Consent Order:

   Schlesinger Law Offices PA
   1212 Southeast Third Avenue
   Ft. Lauderdale, FL 33316
   Attorneys for Plaintiff, Ruth Lara



   By     m_JEfrey Louis Haber111a--'-1:"-1 _____   _
                                                    _          DATED: October 27, 2020
          Jeffrey Louis Haberman




   KRAEMER BURNS, P.A.
   Attorneys for Defendants, Cool Clouds Distribution, Inc.,
   Umais Abubaker and Shahid Shaikh



   By     Isl David L. Menzel                                  DATED: October 27, 2020
          David L. Menzel
